Citation Nr: 0830374	
Decision Date: 09/08/08    Archive Date: 09/16/08

DOCKET NO.  07-03 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury, to include low back pain.

2.  Entitlement to service connection for residuals of a neck 
injury.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin rash or skin 
cancer, to include as secondary to herbicide exposure.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a left 
knee injury.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


 
ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from January 1966 to January 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, MO.  

On his February 2007 substantive appeal, the veteran 
indicated that he wanted to testify at a Travel Board 
hearing.  However, later that same month, he withdrew his 
request for a hearing.  The Board, then, finds that all due 
process has been satisfied with respect to the veteran's 
right to a hearing. 


FINDINGS OF FACT

1.  The competent and probative medical evidence 
preponderates against a finding that the veteran currently 
has residuals of a back injury, to include low back pain, 
that is due to any incident or event in military service.  

2.  The competent and probative medical evidence 
preponderates against a finding that the veteran currently 
has residuals of a neck injury that is due to any incident or 
event in military service.  

3.  Service connection for skin problems, to include any 
residual disability associated with herbicide exposure, and 
residuals of a left knee injury was denied in a December 1986 
rating decision.  The veteran was notified of the decision in 
January 1987, and an appeal of the decision was not 
initiated.  

3.  Since the December 1986 rating decision, evidence 
relating to an unestablished fact necessary to substantiate 
the claim, which is neither cumulative nor redundant, and 
which raises a reasonable possibility of substantiating the 
claim of service connection for a skin rash or skin cancer, 
has not been received.  

4.  Since the December 1986 rating decision, evidence 
relating to an unestablished fact necessary to substantiate 
the claim, which is neither cumulative nor redundant, and 
which raises a reasonable possibility of substantiating the 
claim of service connection for residuals of a left knee 
injury, has not been received.  

CONCLUSIONS OF LAW

1.  Residuals of a back injury, to include low back pain, 
were not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1101, 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).  

2.  Residuals of a neck injury were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).  

3.  The December 1986 RO rating decision denying service 
connection for skin problems, to include any residual 
disability associated with herbicide exposure, and residuals 
of a left knee injury is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.302, 20.1103 (2007).

4.  New and material evidence has not been received with 
respect to the claim of entitlement to service connection for 
a skin rash or skin cancer, to include as secondary to 
herbicide exposure, and the claim may not be reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2007).

5.  New and material evidence has not been received with 
respect to the claim of entitlement to service connection for 
residuals of a left knee injury, and the claim may not be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 
(April 30, 2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the veteran in January 2006 which fully 
addressed all required notice elements and was sent prior to 
the initial RO decision in this matter.  The letter informed 
the veteran of what evidence was required to substantiate his 
claims and of the veteran's and VA's respective duties for 
obtaining evidence.  Although no longer required, he was also 
asked to submit evidence and/or information in his possession 
to the RO.

With respect to the veteran's claims to reopen, the January 
2006 notice letter included the criteria for reopening a 
previously denied claim, the criteria for establishing 
service connection, and information concerning why his claims 
were previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as the veteran was 
informed about what evidence is necessary to substantiate the 
element required to establish service connection that were 
found insufficient in the previous denial.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

Finally, the Board notes the RO sent the veteran a letter in 
March 2006 informing him of how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, 
supra.  Thus, the Board concludes that all required notice 
has been given to the veteran.  

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claim.  The RO has obtained 
VA outpatient treatment records dated from June 2004 to March 
2007.  In this regard, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  The 
Board notes the veteran has not been provided a VA 
examination in conjunction with the claims on appeal; 
however, the Board finds a medical examination and/or opinion 
is not necessary in this case for reasons that will be 
explained herein.  It is therefore the Board's conclusion 
that no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist the veteran in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

II.  Facts and Analysis

A.  Service Connection Claims

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2007).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases become manifest to a degree of 10 percent or 
more within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1101, 1112, 
1113, 1137; 38 C.F.R. § 3.307, 3.309(a).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

1.  Back Disability

The veteran has asserted that he currently experiences low 
back pain as a residual disability of a back injury he 
sustained in service when a mine exploded near him.  The 
veteran has stated that he has suffered from back pain since 
that time.  

After carefully reviewing the evidence of record, the Board 
finds the preponderance of the evidence is against the grant 
of service connection for low back pain or any other residual 
disability resulting from a back injury.  

In making this determination, the Board notes the veteran's 
service treatment records (STRs) are negative for any 
complaints, treatment, or findings related to a back 
disability incurred during service.  In this context, the 
Board notes that there is no indication in the STRs that the 
veteran suffered a back injury due to an exploding land mine 
during his service in Vietnam.  While the veteran is 
competent to provide evidence as to the injuries he incurred 
during service, the weight and credibility of those 
statements is at issue.  The veteran's STRs are included in 
the evidentiary record and show treatment for various 
disabilities, but, as noted, there are no complaints, 
treatment, or findings related to a low back injury or 
disability incurred during service.  In fact, the veteran's 
spine was normal on clinical evaluation at his January 1969 
separation examination, and he is not shown to have lodged 
any complaints of low back pain until more than 30 years 
after he was separated from service.  Therefore, in light of 
the lack of corroborating medical evidence showing a low back 
injury or disability during service and the evidence showing 
a normal spine at separation, the veteran's statements that 
he suffered an injury to his low back during service is 
afforded lessened probative value.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (2006); see also Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000).  

The first time the veteran is shown to have a low back 
problem was in January 2004, when he presented for treatment 
complaining of low back pain.  See also August 2005 VA 
outpatient treatment record.  However, his complaints of low 
back pain were not associated with an underlying disability 
until October 2006, when an MRI revealed lumbar spondylosis, 
degenerative disc disease, and radiculopathy.  See October 
2006 VA outpatient treatment record.

Although the veteran has a current diagnosis of a low back 
disability, in evaluating the ultimate merit of this claim, 
the Board finds probative that the STRs are negative for any 
findings related to a back injury or disability, and the 
veteran was not shown to have a low back disability until 
more than 30 years after he was separated from service.  This 
gap of many years in the record militates against a finding 
that the veteran suffered a chronic back disorder during 
service, and also rebuts any assertion of continuity of 
symptomatology since separation from service.  See 38 C.F.R. 
§ 3.303(b); see also Maxson, supra.  As to continuity, the 
Board notes that, although the veteran reports that he has 
suffered from low back pain since his alleged in-service 
injury, the evidence shows he did not lodge any complaints 
regarding a low back disability at a VA examination conducted 
in October 1986 in conjunction with claims for service 
connection he was pursuing at the time.  As noted, the 
evidentiary record is completely negative for any complaints 
or treatment for low back pain between the time the veteran 
was separated from service and diagnosed with a low back 
disability in October 2006.  

Moreover, the Board notes there is no competent medical 
opinion of record which establishes that the veteran's 
current low back disability is related to his military 
service.  Although he has consistently reported that he 
suffered a low back injury during service, his statements 
have been afforded lessened probative value and he is not 
otherwise competent to provide an opinion on matters 
involving medical diagnosis or medical etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  We recognize 
that lay statements may be competent to support a claim as to 
lay-observable events or lay-observable disability or 
symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).  In this regard, the Board notes the veteran's 
complaints of low back pain are considered competent lay 
evidence.  However, the determination as to the causation and 
nexus of the disability underlying the veteran's complaints 
of low back pain requires sophisticated, professional opinion 
evidence.  There is no competent medical evidence of record 
which establishes, or even suggests, that the veteran's 
current low back disability, to include low back pain, is 
related to his period of active military service.  

The Board notes the veteran has not been afforded a VA 
examination in conjunction with his claim; however, we find a 
VA examination or opinion is not necessary in this case 
because there is no credible evidence showing the veteran 
suffered an event, injury, or disease in service to which his 
current low back disability may be associated.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

With no competent and probative medical evidence indicating 
that the veteran's current low back disability is causally 
related to his period of active military service, the 
benefit-of-the-doubt doctrine is not for application, and the 
claim for service connection must be denied.  See Hickson, 
Gilbert, supra. 

2.  Neck Disability

The veteran has asserted that he injured his neck in the same 
in-service injury when he injured his back.  As noted above, 
however, his report of suffering an injury to his back during 
service has been afforded lessened probative value because of 
the lack of corroborating medical evidence during service and 
the lack of medical evidence showing complaints or treatment 
for many years thereafter.  

After reviewing the evidence of record, the Board finds the 
veteran's report of suffering a neck injury during service to 
be of lessened probative value for the same reasons.  The 
STRs are negative for any complaints, treatment, or findings 
related to a neck injury or disability that was incurred 
during service, and the veteran's neck was normal at his 
separation examination in January 1969.  In addition, there 
is no competent medical evidence of record which shows the 
veteran has complained of or sought treatment for a neck 
problem since service.  In this regard, VA outpatient 
treatment records dated from June 2004 to March 2007 do not 
contain any evidence that the veteran was evaluated by a 
doctor and diagnosed with a residual neck disability, and the 
veteran has not indicated any outstanding medical records 
which would show treatment for a neck problem since service.  

Without proof of the existence of the disability being 
claimed, there can be no valid claim.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The 
Board recognizes that the Court of Appeals for Veterans 
Claims has held that the presence of a chronic disability at 
any time during the claims process can justify a grant of 
service connection, even where the most recent diagnosis is 
negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  
However, there is no evidence of record which shows the 
veteran has complained of or sought treatment for a neck 
disability since he was separated from service.  

The Board does not doubt the veteran believes he currently 
suffers from a residual neck disability that is related to 
the alleged in-service injury; however, he is not competent 
to render an opinion on medical diagnosis or medical 
etiology.  See Espiritu, supra.  As noted, there is no other 
competent medical evidence of record which shows the veteran 
currently suffers from a residual neck disability that is 
etiologically related to his military service.  

The Board notes the veteran has not been afforded a VA 
examination in conjunction with his claim; however, we find a 
VA examination or opinion is not necessary in this case 
because there is no credible evidence showing the veteran 
suffered an event, injury, or disease in service to which his 
claimed neck disability may be associated.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In summary, and for the reasons and bases set forth above, 
the Board finds that the preponderance of the competent and 
probative evidence is against the veteran's claim for service 
connection for residuals of a neck injury, and the benefit-
of-the-doubt doctrine is not for application.  See Gilbert, 1 
Vet. App. at 55.  

B.  New and Material Evidence to Reopen Claims

To reopen a claim which has been previously denied and has 
become final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  New and material 
evidence is defined as evidence not previously submitted to 
agency decision makers which, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim, which is neither 
cumulative nor redundant, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U.S. Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.  In determining whether evidence is new and 
material, the credibility of the evidence is generally 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  The 
Board does not have jurisdiction to consider a claim which 
has been previously adjudicated unless new and material 
evidence is present, and before the Board may reopen such a 
claim, it must so find.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 
(1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 
U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and 
material evidence has not been submitted, it is unlawful for 
the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).  

1.  Skin Rash/Cancer

The veteran contends that he was exposed to the herbicide 
Agent Orange in service, and that such exposure caused his 
current skin rash and/or cancer.  

The specific statute pertaining to claimed exposure to 
herbicides is 38 U.S.C.A. § 1116.  Regulations issued 
pursuant thereto previously provided that, if a veteran who 
served on active duty in Vietnam during the Vietnam era 
developed one of the diseases which is presumed to have 
resulted from exposure to herbicides, the veteran would then 
be presumed to have been exposed to Agent Orange or a similar 
herbicide.  See McCartt v. West, 12 Vet. App. 164 (1999).  
These regulations also stipulated the diseases for which 
service connection could be presumed due to an association 
with exposure to herbicide agents.  The specified diseases 
which have been listed therein are chloracne or other 
acneform disease consistent with chloracne, Type 2 diabetes, 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2007).

By way of procedural background, the Board notes that 
entitlement to service connection for skin problems, as 
secondary to herbicide exposure, was denied in a December 
1986 rating decision.  The record reflects the veteran was 
notified of the RO's decision in January 1987 and did not 
submit a notice of disagreement (NOD) to initiate an appeal 
as to the determination.  Therefore, the December 1986 rating 
decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.1103.  The December 1986 rating decision reflects that 
the claim was denied because there was no evidence showing 
the veteran incurred a skin disability, or any other residual 
disability associated with Agent Orange exposure, during 
military service.  The evidence associated with the claims 
file at the time of the December 1986 rating decision 
included the veteran's STRs, a December 1986 VA examination 
report, and VA outpatient treatment records dated from June 
1984 to August 1986.  

When the veteran submitted his most recent claim for service 
connection in November 2005, the RO noted that his claim had 
been previously denied because the evidence did not show 
herbicide exposure in service, and subsequently reopened his 
claim because the law now provides a presumption of herbicide 
exposure to veterans who served in-country during the Vietnam 
era.  See June 2006 rating decision; see also Veterans 
Education and Benefits Expansion Act of 2001 (VEBEA), Public 
Law No. 107-103, 115 Stat. 976 (2001).  It is not clear why 
the RO stated the veteran's claim was previously denied for a 
reason that is not indicated in the December 1986 rating 
decision.  Nonetheless, without finding any fault in the RO's 
actions, the Board must determine whether new and material 
evidence has been submitted to reopen the previously denied 
claim.  In rendering this determination, the Board will use 
the reasons delineated in the December 1986 rating decision 
as to why the veteran's claim was denied at the time.  The 
Board also notes the veteran's exposure to herbicides in 
presumed because his personnel records show he received the 
Vietnam Service Medal with two stars, the Vietnam Campaign 
Medal, and the Purple Heart Medal with one star because of 
his service in the Republic of Vietnam, and there is no 
affirmative evidence of record showing he was not exposed to 
herbicides in service.  

As noted, the December 1986 rating decision reflects that the 
veteran's claim was denied because there was no evidence 
showing he incurred a skin disability, or any other residual 
disability associated with Agent Orange exposure, during 
military service.  

Since the December 1986 rating decision, the evidence that 
has been associated with the record consists of VA outpatient 
treatment records dated from June 2004 to March 2007.  
Although the VA outpatient treatment records show complaints 
and treatment for various skin disabilities, including a 
melanoma on his left upper arm that was excised in August 
2006, a basal cell carcinoma on his back that was excised in 
January 2006, and seborrheic keratosis on his chest, the 
newly submitted evidence is not considered material for the 
following reasons.  

The skin disabilities with which the veteran has been 
diagnosed are not disabilities for which presumptive 
connection is available based upon herbicide exposure.  As 
noted above, the Secretary of Veterans Affairs has determined 
there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  Therefore, service connection is 
not warranted on a presumptive basis under 38 U.S.C.A. § 1116 
and 38 C.F.R. § 3.307(a)(6), given the veteran's specific 
diagnoses.  

In addition, the Board notes there is no competent medical 
evidence of record which establishes that the veteran's skin 
disabilities were otherwise incurred or aggravated by his 
military service.  In this regard, the Board notes the 
veteran's STRs, including his January 1969 separation 
examination report, are negative for any pertinent 
complaints, treatment, or findings, and he is not shown to 
have had a skin problem until more than 30 years after he was 
separated from service.  See October 2005 VA outpatient 
treatment record.  Moreover, there is no medical evidence of 
record that relates the veteran's skin disabilities with his 
military service in general, or his exposure to herbicides 
specifically.  

In sum, the Board finds the newly submitted VA outpatient 
treatment records are not material because they do not tend 
to demonstrate that the veteran's current skin disabilities 
were incurred during service or are otherwise related to his 
military service, to include herbicide exposure therein.  

In summary, and for the reasons and bases set forth above, 
the Board finds that the evidence received in conjunction 
with the claim to reopen is not new and material, and does 
not serve to reopen the claim for service connection for a 
skin rash or skin cancer.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156(a).  Having found that the evidence is not new 
and material, no further adjudication of this claim is 
warranted.  See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).

2.  Left Knee Injury

The veteran is seeking to reopen a service connection claim 
for residuals of a left knee injury.  He has asserted that he 
injured his left knee during service when he fell off a large 
boulder in Vietnam.  

In a rating decision dated December 1986, the RO denied 
entitlement to service connection for a left knee injury.  
The record reflects the veteran was notified of the decision 
in January 1987, and did not submit an NOD as to that 
determination.  Therefore, the December 1986 rating decision 
became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.1103.  In denying the veteran's claim, the RO determined 
there was no evidence showing a left knee injury was incurred 
in or aggravated during military service.  The evidence 
associated with the claims file at the time of the December 
1986 rating decision included the veteran's STRs, a December 
1986 VA examination report, and VA outpatient treatment 
records dated from June 1984 to August 1986.  

Since the December 1986 rating decision, the evidence that 
has been associated with the record consists of VA outpatient 
treatment records dated from June 2004 to March 2007, which 
are negative complaints, treatment, or findings related to a 
left knee disability, as well as a medical opinion relating 
any current left knee disability to his military service.  
The veteran has not submitted any additional lay or medical 
evidence which establishes that he currently suffers from a 
left knee disability that was incurred in military service.  
Therefore, the Board finds the veteran has not submitted 
material evidence sufficient to reopen his claim because it 
does not raise a reasonable possibility of substantiating the 
claim of service connection for a residual left knee 
disability.  

In summary, and for the reasons and bases set forth above, 
the Board finds that the evidence received in conjunction 
with the claim to reopen is not new and material, and does 
not serve to reopen the claim for service connection for 
residuals of a left knee injury.  38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. § 3.156(a).  Having found that the evidence is not 
new and material, no further adjudication of this claim is 
warranted.  See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).


ORDER

Entitlement to service connection for residuals of a back 
injury, to include low back pain, is denied.  

Entitlement to service connection for residuals of a neck 
injury is denied.  

New and material evidence not having been submitted, the 
claim for service connection for a skin rash or skin cancer 
is not reopened, and the appeal is accordingly denied.

New and material evidence not having been submitted, the 
claim for service connection for residuals of a left knee 
injury is not reopened, and the appeal is accordingly denied.



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


